                                           Case 5:18-cv-04844-BLF Document 75 Filed 06/11/20 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     CITY OF SUNRISE FIREFIGHTERS'                      Case No. 18-cv-04844-BLF
                                         PENSION FUND, et al.,
                                   8
                                                         Plaintiffs,                        ORDER DENYING LEAD
                                   9                                                        PLAINTIFF'S ADMINISTRATIVE
                                                  v.                                        MOTION TO ENLARGE THE PAGE
                                  10                                                        LIMITATIONS FOR MOTION TO
                                         ORACLE CORPORATION, et al.,                        DISMISS BRIEFING
                                  11
                                                         Defendants.                        [Re: 74]
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Lead Plaintiff Union Asset Management Holding AG’s unopposed
                                  14   administrative motion seeking an order allowing an extension to the applicable page limitations for

                                  15   the briefing on Lead Plaintiff’s Opposition to Defendants’ Motion to Dismiss at ECF 72. ECF 74.

                                  16   The Court finds that Lead Plaintiff has failed to articulate good cause that the additional pages are

                                  17   necessary. Accordingly, the Court DENIES Lead Plaintiff’s motion – the opposition brief remains

                                  18   limited to 25 pages and Defendants’ reply to 15 pages. The parties are reminded that all submissions

                                  19   must comply with this District’s Local Rules and the undersigned’s Standing Orders. Specifically,

                                  20   “[a]ll written text, including footnotes and quotations, shall be no less than 12-point type and shall

                                  21   be double-spaced.” Standing Order Re Civil Cases § IV.E. Nonconforming submissions will be

                                  22   stricken without leave to refile.

                                  23

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: June 11, 2020

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
